CARSON, Judge.
There was no showing of probable cause for a warrantless arrest or a warrantless search apart from the informer’s communication. The first question presented is whether, under these circumstances, the prosecution is still privileged to withold the identity of the informer.
Able counsel for the defendant strenuously argues that disclosure is necessary to provide the defendant with an opportunity to contest the reasonableness of the search. The general rule in this jurisdiction is that disclosure is not necessarily required, but the circumstances of each case dictate the necessity of nondisclosure or disclosure. Roviaro v. U.S., 358 U.S., 53, 77 S.Ct. 623, 1 L.Ed. 2d 639 (1957) ; State v. Boles, 246 N.C. 83, 97 S.E. 2d 476 (1957). The general benefit to society must be weighed against the possibility of depriving the individual of a substantive defense or a constitutional right. Roviaro v. U. S., supra; State v. Moore, 275 N.C. 141, 166 S.E. 2d 53 (1969). The circumstances of this case are very similar to those in the case of McCray v. Illinois, 386 U.S. 300, 87 S.Ct. 1056, 18 L.Ed. 2d 62 (1967), decided by the United States Supreme Court in a five to four decision. That case held that disclosure was not required under the circumstances as outlined. Under the particular circumstances of this case, disclosure was not necessary for the defense. State v. Fletcher, 279 N.C. 85, 181 S.E. 2d 405 (1971) ; State v. Johnson, 13 N.C. App. 323, 185 S.E. 2d 423 (1971).
The other question raised by this appeal is whether the trial court committed error in holding that the officer had probable cause to search the vehicle of the defendant when the officer gave no facts or circumstances from his informer justifying his claim that the contraband items were in the vehicle. The defendant relies on the case of Spinelli v. U. S., 393 U.S. 410, 89 S.Ct. 584, 21 L.Ed. 2d 637 (1969), which held that some under*640lying factors must be given to justify the probable cause. We feel, however, that the facts in the instant case are more similar to those in the case of Draper v. U. S., 358 U.S. 307, 79 S.Ct. 329, 3 L.Ed. 2d 327 (1959). In the Draper case, á reliable informant notified law enforcement officers that the defendant would be returning to Denver by train and that he was going to bring back three ounces of heroin. A detailed description was given including the clothing he was wearing, the type of bag he would be carrying, and the observation that he walked very fast. Draper was arrested upon his arrival at the train station. The United States Supreme Court pointed out that probable cause dealt with the factual, everyday situations which law enforcement officers must face, rather than technicalities. It further pointed out that the definite description of the defendant, in itself, was sufficient to show that the information was obtained from a reliable source. The Spinelli case did not overrule Draper, but distinguished it under the circumstances in that case. We hold that the facts of the instant case, with the very detailed description of the motor vehicle, the license number, and the appearance of the defendant, places this case in the category with Draper and that the contentions of the defendant must, therefore, be denied.
No error.
Judges Britt and Hedrick concur.